                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ERIC GIVIHAN,

                Plaintiff,                              Case No. 1:19-CV-278

v.                                                      Hon. Ray Kent

JIAN LONG SHI and FUN BUS, INC.,

                Defendants.

______________________________________/


                                     ORDER STAYING CASE

                A telephone Rule 16 Scheduling Conference was set before the undersigned this date.

Based upon discussions with the parties, the Court hereby STAYS all proceedings in the case until

after the completion of plaintiff’s deposition. Plaintiff shall appear for his deposition within the next

30 days. Should plaintiff fail to appear within that time, the Court will schedule a hearing at which

plaintiff will be ordered to appear and show cause why his case should not be dismissed for want

of prosecution.

                The Rule 16 Scheduling Conference is continued without date.

                IT IS SO ORDERED.



Dated: August 20, 2019                          /s/ Ray Kent
                                                RAY KENT
                                                United States Magistrate Judge
